[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus Bar Assn. v. Lindner, Slip Opinion No. 2017-Ohio-4362.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-4362
                    COLUMBUS BAR ASSOCIATION v. LINDNER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Columbus Bar Assn. v. Lindner, Slip Opinion No.
                                   2017-Ohio-4362.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Indefinite suspension.
      (No. 2016-1820—Submitted March 1, 2017—Decided June 21, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-058.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Kristina Marie Lindner, of Gahanna, Ohio, Attorney
Registration No. 0088516, was admitted to the practice of law in Ohio in 2011.
        {¶ 2} Relator, Columbus Bar Association, filed an amended complaint
against Lindner with the Board of Professional Conduct on November 17, 2015.
The complaint alleged that over a two-year period, Lindner violated the Rules of
                             SUPREME COURT OF OHIO




Professional Conduct by engaging in multiple serious criminal violations—
including disorderly conduct arising from a domestic situation, endangering her
children, leaving the scene of an accident, falsification, and driving while impaired.
       {¶ 3} After a hearing, a three-member panel of the board recommended that
Lindner be indefinitely suspended from the practice of law based on findings that
she had engaged in conduct that adversely reflected on her honesty or
trustworthiness; involved dishonesty, fraud, deceit, or misrepresentation; and
adversely reflected on her fitness to practice law. The board adopted the panel’s
findings and recommended sanction. There are no objections to the board’s report
or recommendation. For the reasons that follow, we indefinitely suspend Lindner
from the practice of law in Ohio.
                                    Misconduct
       {¶ 4} From November 2013 through November 2015, Lindner faced
criminal charges in no fewer than five matters. In November 2013, she was charged
with domestic violence and assault for allegedly kicking and striking her husband.
She eventually pleaded guilty to a misdemeanor charge of disorderly conduct for
which she received a suspended jail sentence and one year of community control,
which required her to stay away from her husband and commit no new offenses.
But in June 2014, she was once again charged with domestic violence and assault
for allegedly striking her husband. She pleaded guilty to another misdemeanor
charge of disorderly conduct and was sentenced to eight days in jail, which she had
already served.    Her commission of that offense violated the terms of her
community control.
       {¶ 5} In July 2014, Lindner was charged with two counts of child
endangerment for allegedly leaving her young daughters home alone. The criminal
complaints alleged that on February 3, 2014, Lindner’s three-year-old daughter was
found attempting to ride a bicycle on a snow-covered street while the temperature
was in the twenties and her eight-month-old daughter was found alone and crying




                                          2
                                January Term, 2017




uncontrollably in Lindner’s residence. Lindner pleaded guilty to two counts of
attempted child endangerment, both second-degree misdemeanors. She received a
suspended jail sentence and was ordered to complete two years of community
control, which required her to commit no new offenses, remain alcohol and drug
free, and comply with additional conditions established by the Ohio Lawyers
Assistance Program (“OLAP”).
       {¶ 6} Lindner also faced charges in two separate vehicular matters. In
December 2014, she was charged with leaving the scene of an accident and backing
up unsafely. She was later charged with falsification for allegedly falsely claiming
that her car had been stolen several hours before the accident. And in October 2015,
she was charged with several additional violations, including operating a vehicle
while under the influence of alcohol or drugs (“OVI”).
       {¶ 7} Lindner eventually pleaded guilty to leaving the scene of the accident,
falsification, and OVI—all of which violated the terms of her prior community-
control sanctions—and the remaining charges were dismissed. Her sentences for
the three convictions included suspended jail terms and community control, with
conditions that required her to stay alcohol and drug free, submit to a chemical-
dependency assessment, and successfully complete alcohol/chemical-dependency
treatment.   According to her testimony at the disciplinary hearing, Lindner
voluntarily removed herself from the practice of law in January 2016.
       {¶ 8} Based on Lindner’s multiple criminal convictions, the board found
that she violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an
illegal act that reflects adversely on the lawyer’s honesty or trustworthiness), 8.4(c)
(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud, deceit,
or misrepresentation), and 8.4(h) (prohibiting a lawyer from engaging in conduct
that reflects adversely on the lawyer’s fitness to practice law). Consistent with our
decision in Disciplinary Counsel v. Bricker, 137 Ohio St. 3d 35, 2013-Ohio-3998,
997 N.E.2d 500, the board expressly determined that the “volume, seriousness,




                                          3
                             SUPREME COURT OF OHIO




recklessness, and repetitiveness of [Lindner’s] unremitting lawless behavior,”
combined with the existence of outstanding warrants for her arrest at the time of
the hearing and her failure to take corrective action, were sufficiently egregious to
prove the Prof.Cond.R. 8.4(h) violation. We agree with these findings of fact and
misconduct.
                                     Sanction
        {¶ 9} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
        {¶ 10} The board found that the applicable aggravating factors were a
dishonest or selfish motive, a pattern of misconduct, multiple offenses, a lack of
cooperation in the disciplinary process—as demonstrated by Lindner’s failure to
appear at a scheduled deposition and her failure to timely appear at the panel
hearing—and the endangerment of her children. See Gov.Bar R. V(13)(B)(2), (3),
(4), (5), and (8).
        {¶ 11} At the time of her disciplinary hearing, Lindner did not have a
permanent residence, a working vehicle or cell phone, or any income other than
food stamps. She testified that her husband continued to abuse her “all the time”
and that he had been convicted of felonious assault for hitting her so hard that he
fractured her cheekbone. Despite the ongoing abuse, Lindner was still living
primarily with her husband at the time of her disciplinary hearing.           When
questioned about the instances in which she committed violent acts toward her
husband, she explained that “after taking so much for so long, my fight or flight
turned into fight.”
        {¶ 12} Lindner testified that she developed an opioid addiction after taking
medication prescribed for an injury inflicted by her husband. She has participated
in drug-treatment programs off and on since 2013 and has continued to take




                                         4
                                     January Term, 2017




Suboxone (as prescribed by her doctor for her withdrawal symptoms) when she has
been able to afford it. But she denied having used any illegal narcotics since she
entered treatment and claimed that the impairment that led to her OVI conviction
was caused by her financially driven withdrawal from Suboxone.
         {¶ 13} Although Lindner entered into a five-year OLAP contract in 2013,
she admitted that she has not complied with its terms, which require regular
attendance at Narcotics Anonymous meetings. And while she claimed at her
disciplinary hearing that she had complied with the requirements of her criminal
sentences, her testimony reflects that she did not realize that at least one of her
sentences requires her to “[c]omply [with her] OLAP conditions.”
         {¶ 14} On these facts, the board remarked that “[t]here is no question that
[Lindner] leads a bleak existence in an intolerably abusive environment” and that
“there is no denying that” those factors contributed to her misconduct. Although
Lindner failed to satisfy all four elements necessary to establish a mental or
substance-use disorder as a mitigating factor under Gov.Bar R. V(13)(C)(7), the
board expressed its belief that she is “without a doubt * * * debilitated both by a
substance abuse addiction and by her dependence on an abusive husband without
whom she feels she cannot support herself and her children.”1 In addition, we note
that Lindner has no prior disciplinary record. See Gov.Bar R. V(13)(C)(1).
         {¶ 15} The parties agreed that Lindner is not ready to resume the practice
of law, but they expressed different opinions about the time necessary for her
rehabilitation. Relator suggested that an indefinite suspension is the appropriate
sanction for Lindner’s misconduct and will give her ample time to address her


1
  For a substance-use disorder to qualify as a mitigating factor pursuant to Gov.Bar R. V(13)(C)(7),
there must be: (a) a diagnosis of a disorder by a qualified health-care or chemical-dependency
professional, (b) a determination that the disorder is causally related to the misconduct, (c)
certification of successful completion of an approved treatment program, and (d) a prognosis from
a qualified health-care or chemical-dependency professional that the attorney will be able to return
to the competent, ethical, and professional practice of law under specified conditions.




                                                 5
                             SUPREME COURT OF OHIO




problems and demonstrate her commitment to living a clean, law-abiding life. In
contrast, Lindner proposed a two-year suspension with 18 months stayed on
conditions.
       {¶ 16} The board acknowledged Lindner’s dedication to her clients and the
absence of any evidence that they were harmed by her conduct. However, the board
also recognized that Lindner has clearly lost her way and must take significant and
difficult corrective actions before she will be able to resume the competent, ethical,
and professional practice of law. Based on evidence that Lindner has an ongoing
opioid addiction, has failed to comply with her treatment plan and OLAP contract
related to that addiction, “careen[s] from one violent or reckless criminal act to
another,” and has failed to articulate a coherent plan to change the course of her
life, the board recommended that we indefinitely suspend Lindner and place certain
conditions on her reinstatement.
       {¶ 17} In support of that recommendation, the board cited several cases in
which we indefinitely suspended attorneys whose untreated substance-use
disorders contributed to their multiple criminal convictions. See, e.g., Disciplinary
Counsel v. Hiltbrand, 110 Ohio St. 3d 214, 2006-Ohio-4250, 852 N.E.2d 733; Stark
Cty. Bar Assn. v. Zimmer, 135 Ohio St. 3d 462, 2013-Ohio-1962, 989 N.E.2d 51.
       {¶ 18} Having considered Lindner’s conduct, the applicable aggravating
and mitigating factors, and the sanctions we have imposed for comparable conduct,
we adopt the board’s findings and recommended sanction.
       {¶ 19} Accordingly, Kristina Marie Lindner is indefinitely suspended from
the practice of law in Ohio. In addition to the requirements for reinstatement set
forth in Gov.Bar R. V(25)(D)(1), Lindner’s reinstatement shall be conditioned upon
proof that she has (1) completed a domestic-abuse assessment conducted by OLAP
or an otherwise qualified professional and that she has complied with any
recommendations resulting from that assessment, (2) complied with an established
substance-abuse treatment program, and (3) received a prognosis from a qualified




                                          6
                               January Term, 2017




health-care professional that she is capable of returning to the competent, ethical,
and professional practice of law under specified conditions. Costs are taxed to
Lindner.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, and
DEWINE, JJ., concur.
       FISCHER, J., not participating.
                               _________________
       Rourke & Blumenthal, L.L.P., and Robert P. Miller; and Lori J. Brown, Bar
Counsel, and Alysha Clous, Assistant Bar Counsel, for relator.
       Eric Brehm & Associates and Eric W. Brehm, for respondent.
                               _________________




                                         7